     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1 of 1250




DOSWASHINGTON001699
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 2 of 1250




DOSWASHINGTON001700
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 3 of 1250




DOSWASHINGTON001701
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 4 of 1250




DOSWASHINGTON001702
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 5 of 1250




DOSWASHINGTON001703
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 6 of 1250




DOSWASHINGTON001704
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 7 of 1250




DOSWASHINGTON001705
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 8 of 1250




DOSWASHINGTON001706
     Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 9 of 1250




DOSWASHINGTON001707
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 10 of 1250




DOSWASHINGTON001708
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 11 of 1250




DOSWASHINGTON001709
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 12 of 1250




DOSWASHINGTON001710
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 13 of 1250




DOSWASHINGTON001711
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 14 of 1250




DOSWASHINGTON001712
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 15 of 1250




DOSWASHINGTON001713
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 16 of 1250




DOSWASHINGTON001714
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 17 of 1250




DOSWASHINGTON001715
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 18 of 1250




DOSWASHINGTON001716
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 19 of 1250




DOSWASHINGTON001717
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 20 of 1250




DOSWASHINGTON001718
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 21 of 1250




DOSWASHINGTON001719
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 22 of 1250




DOSWASHINGTON001720
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 23 of 1250




DOSWASHINGTON001721
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 24 of 1250




DOSWASHINGTON001722
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 25 of 1250




DOSWASHINGTON001723
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 26 of 1250




DOSWASHINGTON001724
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 27 of 1250




DOSWASHINGTON001725
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 28 of 1250




DOSWASHINGTON001726
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 29 of 1250




DOSWASHINGTON001727
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 30 of 1250




DOSWASHINGTON001728
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 31 of 1250




DOSWASHINGTON001729
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 32 of 1250




DOSWASHINGTON001730
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 33 of 1250




DOSWASHINGTON001731
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 34 of 1250




DOSWASHINGTON001732
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 35 of 1250




DOSWASHINGTON001733
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 36 of 1250




DOSWASHINGTON001734
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 37 of 1250




DOSWASHINGTON001735
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 38 of 1250




DOSWASHINGTON001736
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 39 of 1250




DOSWASHINGTON001737
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 40 of 1250




DOSWASHINGTON001738
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 41 of 1250




DOSWASHINGTON001739
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 42 of 1250




DOSWASHINGTON001740
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 43 of 1250




DOSWASHINGTON001741
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 44 of 1250




DOSWASHINGTON001742
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 45 of 1250




DOSWASHINGTON001743
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 46 of 1250




DOSWASHINGTON001744
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 47 of 1250




DOSWASHINGTON001745
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 48 of 1250




DOSWASHINGTON001746
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 49 of 1250




DOSWASHINGTON001747
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 50 of 1250




DOSWASHINGTON001748
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 51 of 1250




DOSWASHINGTON001749
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 52 of 1250




DOSWASHINGTON001750
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 53 of 1250




DOSWASHINGTON001751
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 54 of 1250




DOSWASHINGTON001752
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 55 of 1250




DOSWASHINGTON001753
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 56 of 1250




DOSWASHINGTON001754
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 57 of 1250




DOSWASHINGTON001755
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 58 of 1250




DOSWASHINGTON001756
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 59 of 1250




DOSWASHINGTON001757
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 60 of 1250




DOSWASHINGTON001758
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 61 of 1250




DOSWASHINGTON001759
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 62 of 1250




DOSWASHINGTON001760
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 63 of 1250




DOSWASHINGTON001761
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 64 of 1250




DOSWASHINGTON001762
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 65 of 1250




DOSWASHINGTON001763
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 66 of 1250




DOSWASHINGTON001764
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 67 of 1250




DOSWASHINGTON001765
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 68 of 1250




DOSWASHINGTON001766
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 69 of 1250




DOSWASHINGTON001767
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 70 of 1250




DOSWASHINGTON001768
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 71 of 1250




DOSWASHINGTON001769
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 72 of 1250




DOSWASHINGTON001770
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 73 of 1250




DOSWASHINGTON001771
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 74 of 1250




DOSWASHINGTON001772
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 75 of 1250




DOSWASHINGTON001773
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 76 of 1250




DOSWASHINGTON001774
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 77 of 1250




DOSWASHINGTON001775
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 78 of 1250




DOSWASHINGTON001776
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 79 of 1250




DOSWASHINGTON001777
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 80 of 1250




DOSWASHINGTON001778
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 81 of 1250




DOSWASHINGTON001779
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 82 of 1250




DOSWASHINGTON001780
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 83 of 1250




DOSWASHINGTON001781
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 84 of 1250




DOSWASHINGTON001782
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 85 of 1250




DOSWASHINGTON001783
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 86 of 1250




DOSWASHINGTON001784
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 87 of 1250




DOSWASHINGTON001785
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 88 of 1250




DOSWASHINGTON001786
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 89 of 1250




DOSWASHINGTON001787
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 90 of 1250




DOSWASHINGTON001788
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 91 of 1250




DOSWASHINGTON001789
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 92 of 1250




DOSWASHINGTON001790
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 93 of 1250




DOSWASHINGTON001791
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 94 of 1250




DOSWASHINGTON001792
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 95 of 1250




DOSWASHINGTON001793
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 96 of 1250




DOSWASHINGTON001794
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 97 of 1250




DOSWASHINGTON001795
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 98 of 1250




DOSWASHINGTON001796
    Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 99 of 1250




DOSWASHINGTON001797
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 100 of 1250




DOSWASHINGTON001798
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 101 of 1250




DOSWASHINGTON001799
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 102 of 1250




DOSWASHINGTON001800
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 103 of 1250




DOSWASHINGTON001801
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 104 of 1250




DOSWASHINGTON001802
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 105 of 1250




DOSWASHINGTON001803
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 106 of 1250




DOSWASHINGTON001804
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 107 of 1250




DOSWASHINGTON001805
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 108 of 1250




DOSWASHINGTON001806
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 109 of 1250




DOSWASHINGTON001807
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 110 of 1250




DOSWASHINGTON001808
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 111 of 1250




DOSWASHINGTON001809
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 112 of 1250




DOSWASHINGTON001810
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 113 of 1250




DOSWASHINGTON001811
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 114 of 1250




DOSWASHINGTON001812
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 115 of 1250




DOSWASHINGTON001813
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 116 of 1250




DOSWASHINGTON001814
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 117 of 1250




DOSWASHINGTON001815
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 118 of 1250




DOSWASHINGTON001816
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 119 of 1250




DOSWASHINGTON001817
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 120 of 1250




DOSWASHINGTON001818
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 121 of 1250




DOSWASHINGTON001819
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 122 of 1250




DOSWASHINGTON001820
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 123 of 1250




DOSWASHINGTON001821
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 124 of 1250




DOSWASHINGTON001822
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 125 of 1250




DOSWASHINGTON001823
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 126 of 1250




DOSWASHINGTON001824
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 127 of 1250




DOSWASHINGTON001825
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 128 of 1250




DOSWASHINGTON001826
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 129 of 1250




DOSWASHINGTON001827
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 130 of 1250




DOSWASHINGTON001828
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 131 of 1250




DOSWASHINGTON001829
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 132 of 1250




DOSWASHINGTON001830
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 133 of 1250




DOSWASHINGTON001831
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 134 of 1250




DOSWASHINGTON001832
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 135 of 1250




DOSWASHINGTON001833
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 136 of 1250




DOSWASHINGTON001834
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 137 of 1250




DOSWASHINGTON001835
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 138 of 1250




DOSWASHINGTON001836
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 139 of 1250




DOSWASHINGTON001837
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 140 of 1250




DOSWASHINGTON001838
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 141 of 1250




DOSWASHINGTON001839
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 142 of 1250




DOSWASHINGTON001840
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 143 of 1250




DOSWASHINGTON001841
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 144 of 1250




DOSWASHINGTON001842
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 145 of 1250




DOSWASHINGTON001843
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 146 of 1250




DOSWASHINGTON001844
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 147 of 1250




DOSWASHINGTON001845
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 148 of 1250




DOSWASHINGTON001846
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 149 of 1250




DOSWASHINGTON001847
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 150 of 1250




DOSWASHINGTON001848
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 151 of 1250




DOSWASHINGTON001849
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 152 of 1250




DOSWASHINGTON001850
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 153 of 1250




DOSWASHINGTON001851
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 154 of 1250




DOSWASHINGTON001852
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 155 of 1250




DOSWASHINGTON001853
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 156 of 1250




DOSWASHINGTON001854
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 157 of 1250




DOSWASHINGTON001855
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 158 of 1250




DOSWASHINGTON001856
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 159 of 1250




DOSWASHINGTON001857
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 160 of 1250




DOSWASHINGTON001858
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 161 of 1250




DOSWASHINGTON001859
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 162 of 1250




DOSWASHINGTON001860
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 163 of 1250




DOSWASHINGTON001861
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 164 of 1250




DOSWASHINGTON001862
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 165 of 1250




DOSWASHINGTON001863
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 166 of 1250




DOSWASHINGTON001864
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 167 of 1250




DOSWASHINGTON001865
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 168 of 1250




DOSWASHINGTON001866
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 169 of 1250




DOSWASHINGTON001867
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 170 of 1250




DOSWASHINGTON001868
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 171 of 1250




DOSWASHINGTON001869
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 172 of 1250




DOSWASHINGTON001870
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 173 of 1250




DOSWASHINGTON001871
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 174 of 1250




DOSWASHINGTON001872
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 175 of 1250




DOSWASHINGTON001873
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 176 of 1250




DOSWASHINGTON001874
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 177 of 1250




DOSWASHINGTON001875
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 178 of 1250




DOSWASHINGTON001876
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 179 of 1250




DOSWASHINGTON001877
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 180 of 1250




DOSWASHINGTON001878
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 181 of 1250




DOSWASHINGTON001879
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 182 of 1250




DOSWASHINGTON001880
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 183 of 1250




DOSWASHINGTON001881
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 184 of 1250




DOSWASHINGTON001882
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 185 of 1250




DOSWASHINGTON001883
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 186 of 1250




DOSWASHINGTON001884
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 187 of 1250




DOSWASHINGTON001885
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 188 of 1250




DOSWASHINGTON001886
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 189 of 1250




DOSWASHINGTON001887
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 190 of 1250




DOSWASHINGTON001888
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 191 of 1250




DOSWASHINGTON001889
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 192 of 1250




DOSWASHINGTON001890
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 193 of 1250




DOSWASHINGTON001891
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 194 of 1250




DOSWASHINGTON001892
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 195 of 1250




DOSWASHINGTON001893
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 196 of 1250




DOSWASHINGTON001894
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 197 of 1250




DOSWASHINGTON001895
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 198 of 1250




DOSWASHINGTON001896
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 199 of 1250




DOSWASHINGTON001897
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 200 of 1250




DOSWASHINGTON001898
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 201 of 1250




DOSWASHINGTON001899
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 202 of 1250




DOSWASHINGTON001900
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 203 of 1250




DOSWASHINGTON001901
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 204 of 1250




DOSWASHINGTON001902
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 205 of 1250




DOSWASHINGTON001903
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 206 of 1250




DOSWASHINGTON001904
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 207 of 1250




DOSWASHINGTON001905
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 208 of 1250




DOSWASHINGTON001906
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 209 of 1250




DOSWASHINGTON001907
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 210 of 1250




DOSWASHINGTON001908
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 211 of 1250




DOSWASHINGTON001909
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 212 of 1250




DOSWASHINGTON001910
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 213 of 1250




DOSWASHINGTON001911
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 214 of 1250




DOSWASHINGTON001912
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 215 of 1250




DOSWASHINGTON001913
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 216 of 1250




DOSWASHINGTON001914
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 217 of 1250




DOSWASHINGTON001915
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 218 of 1250




DOSWASHINGTON001916
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 219 of 1250




DOSWASHINGTON001917
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 220 of 1250




DOSWASHINGTON001918
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 221 of 1250




DOSWASHINGTON001919
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 222 of 1250




DOSWASHINGTON001920
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 223 of 1250




DOSWASHINGTON001921
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 224 of 1250




DOSWASHINGTON001922
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 225 of 1250




DOSWASHINGTON001923
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 226 of 1250




DOSWASHINGTON001924
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 227 of 1250




DOSWASHINGTON001925
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 228 of 1250




DOSWASHINGTON001926
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 229 of 1250




DOSWASHINGTON001927
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 230 of 1250




DOSWASHINGTON001928
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 231 of 1250




DOSWASHINGTON001929
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 232 of 1250




DOSWASHINGTON001930
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 233 of 1250




DOSWASHINGTON001931
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 234 of 1250




DOSWASHINGTON001932
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 235 of 1250




DOSWASHINGTON001933
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 236 of 1250




DOSWASHINGTON001934
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 237 of 1250




DOSWASHINGTON001935
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 238 of 1250




DOSWASHINGTON001936
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 239 of 1250




DOSWASHINGTON001937
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 240 of 1250




DOSWASHINGTON001938
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 241 of 1250




DOSWASHINGTON001939
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 242 of 1250




DOSWASHINGTON001940
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 243 of 1250




DOSWASHINGTON001941
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 244 of 1250




DOSWASHINGTON001942
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 245 of 1250




DOSWASHINGTON001943
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 246 of 1250




DOSWASHINGTON001944
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 247 of 1250




DOSWASHINGTON001945
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 248 of 1250




DOSWASHINGTON001946
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 249 of 1250




DOSWASHINGTON001947
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 250 of 1250




DOSWASHINGTON001948
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 251 of 1250




DOSWASHINGTON001949
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 252 of 1250




DOSWASHINGTON001950
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 253 of 1250




DOSWASHINGTON001951
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 254 of 1250




DOSWASHINGTON001952
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 255 of 1250




DOSWASHINGTON001953
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 256 of 1250




DOSWASHINGTON001954
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 257 of 1250




DOSWASHINGTON001955
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 258 of 1250




DOSWASHINGTON001956
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 259 of 1250




DOSWASHINGTON001957
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 260 of 1250




DOSWASHINGTON001958
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 261 of 1250




DOSWASHINGTON001959
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 262 of 1250




DOSWASHINGTON001960
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 263 of 1250




DOSWASHINGTON001961
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 264 of 1250




DOSWASHINGTON001962
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 265 of 1250




DOSWASHINGTON001963
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 266 of 1250




DOSWASHINGTON001964
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 267 of 1250




DOSWASHINGTON001965
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 268 of 1250




DOSWASHINGTON001966
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 269 of 1250




DOSWASHINGTON001967
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 270 of 1250




DOSWASHINGTON001968
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 271 of 1250




DOSWASHINGTON001969
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 272 of 1250




DOSWASHINGTON001970
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 273 of 1250




DOSWASHINGTON001971
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 274 of 1250




DOSWASHINGTON001972
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 275 of 1250




DOSWASHINGTON001973
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 276 of 1250




DOSWASHINGTON001974
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 277 of 1250




DOSWASHINGTON001975
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 278 of 1250




DOSWASHINGTON001976
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 279 of 1250




DOSWASHINGTON001977
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 280 of 1250




DOSWASHINGTON001978
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 281 of 1250




DOSWASHINGTON001979
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 282 of 1250




DOSWASHINGTON001980
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 283 of 1250




DOSWASHINGTON001981
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 284 of 1250




DOSWASHINGTON001982
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 285 of 1250




DOSWASHINGTON001983
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 286 of 1250




DOSWASHINGTON001984
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 287 of 1250




DOSWASHINGTON001985
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 288 of 1250




DOSWASHINGTON001986
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 289 of 1250




DOSWASHINGTON001987
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 290 of 1250




DOSWASHINGTON001988
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 291 of 1250




DOSWASHINGTON001989
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 292 of 1250




DOSWASHINGTON001990
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 293 of 1250




DOSWASHINGTON001991
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 294 of 1250




DOSWASHINGTON001992
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 295 of 1250




DOSWASHINGTON001993
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 296 of 1250




DOSWASHINGTON001994
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 297 of 1250




DOSWASHINGTON001995
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 298 of 1250




DOSWASHINGTON001996
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 299 of 1250




DOSWASHINGTON001997
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 300 of 1250




DOSWASHINGTON001998
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 301 of 1250




DOSWASHINGTON001999
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 302 of 1250




DOSWASHINGTON002000
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 303 of 1250




DOSWASHINGTON002001
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 304 of 1250




DOSWASHINGTON002002
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 305 of 1250




DOSWASHINGTON002003
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 306 of 1250




DOSWASHINGTON002004
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 307 of 1250




DOSWASHINGTON002005
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 308 of 1250




DOSWASHINGTON002006
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 309 of 1250




DOSWASHINGTON002007
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 310 of 1250




DOSWASHINGTON002008
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 311 of 1250




DOSWASHINGTON002009
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 312 of 1250




DOSWASHINGTON002010
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 313 of 1250




DOSWASHINGTON002011
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 314 of 1250




DOSWASHINGTON002012
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 315 of 1250




DOSWASHINGTON002013
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 316 of 1250




DOSWASHINGTON002014
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 317 of 1250




DOSWASHINGTON002015
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 318 of 1250




DOSWASHINGTON002016
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 319 of 1250




DOSWASHINGTON002017
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 320 of 1250




DOSWASHINGTON002018
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 321 of 1250




DOSWASHINGTON002019
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 322 of 1250




DOSWASHINGTON002020
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 323 of 1250




DOSWASHINGTON002021
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 324 of 1250




DOSWASHINGTON002022
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 325 of 1250




DOSWASHINGTON002023
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 326 of 1250




DOSWASHINGTON002024
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 327 of 1250




DOSWASHINGTON002025
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 328 of 1250




DOSWASHINGTON002026
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 329 of 1250




DOSWASHINGTON002027
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 330 of 1250




DOSWASHINGTON002028
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 331 of 1250




DOSWASHINGTON002029
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 332 of 1250




DOSWASHINGTON002030
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 333 of 1250




DOSWASHINGTON002031
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 334 of 1250




DOSWASHINGTON002032
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 335 of 1250




DOSWASHINGTON002033
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 336 of 1250




DOSWASHINGTON002034
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 337 of 1250




DOSWASHINGTON002035
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 338 of 1250




DOSWASHINGTON002036
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 339 of 1250




DOSWASHINGTON002037
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 340 of 1250




DOSWASHINGTON002038
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 341 of 1250




DOSWASHINGTON002039
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 342 of 1250




DOSWASHINGTON002040
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 343 of 1250




DOSWASHINGTON002041
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 344 of 1250




DOSWASHINGTON002042
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 345 of 1250




DOSWASHINGTON002043
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 346 of 1250




DOSWASHINGTON002044
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 347 of 1250




DOSWASHINGTON002045
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 348 of 1250




DOSWASHINGTON002046
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 349 of 1250




DOSWASHINGTON002047
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 350 of 1250




DOSWASHINGTON002048
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 351 of 1250




DOSWASHINGTON002049
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 352 of 1250




DOSWASHINGTON002050
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 353 of 1250




DOSWASHINGTON002051
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 354 of 1250




DOSWASHINGTON002052
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 355 of 1250




DOSWASHINGTON002053
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 356 of 1250




DOSWASHINGTON002054
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 357 of 1250




DOSWASHINGTON002055
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 358 of 1250




DOSWASHINGTON002056
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 359 of 1250




DOSWASHINGTON002057
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 360 of 1250




DOSWASHINGTON002058
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 361 of 1250




DOSWASHINGTON002059
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 362 of 1250




DOSWASHINGTON002060
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 363 of 1250




DOSWASHINGTON002061
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 364 of 1250




DOSWASHINGTON002062
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 365 of 1250




DOSWASHINGTON002063
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 366 of 1250




DOSWASHINGTON002064
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 367 of 1250




DOSWASHINGTON002065
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 368 of 1250




DOSWASHINGTON002066
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 369 of 1250




DOSWASHINGTON002067
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 370 of 1250




DOSWASHINGTON002068
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 371 of 1250




DOSWASHINGTON002069
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 372 of 1250




DOSWASHINGTON002070
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 373 of 1250




DOSWASHINGTON002071
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 374 of 1250




DOSWASHINGTON002072
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 375 of 1250




DOSWASHINGTON002073
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 376 of 1250




DOSWASHINGTON002074
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 377 of 1250




DOSWASHINGTON002075
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 378 of 1250




DOSWASHINGTON002076
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 379 of 1250




DOSWASHINGTON002077
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 380 of 1250




DOSWASHINGTON002078
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 381 of 1250




DOSWASHINGTON002079
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 382 of 1250




DOSWASHINGTON002080
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 383 of 1250




DOSWASHINGTON002081
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 384 of 1250




DOSWASHINGTON002082
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 385 of 1250




DOSWASHINGTON002083
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 386 of 1250




DOSWASHINGTON002084
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 387 of 1250




DOSWASHINGTON002085
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 388 of 1250




DOSWASHINGTON002086
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 389 of 1250




DOSWASHINGTON002087
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 390 of 1250




DOSWASHINGTON002088
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 391 of 1250




DOSWASHINGTON002089
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 392 of 1250




DOSWASHINGTON002090
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 393 of 1250




DOSWASHINGTON002091
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 394 of 1250




DOSWASHINGTON002092
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 395 of 1250




DOSWASHINGTON002093
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 396 of 1250




DOSWASHINGTON002094
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 397 of 1250




DOSWASHINGTON002095
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 398 of 1250




DOSWASHINGTON002096
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 399 of 1250




DOSWASHINGTON002097
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 400 of 1250




DOSWASHINGTON002098
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 401 of 1250




DOSWASHINGTON002099
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 402 of 1250




DOSWASHINGTON002100
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 403 of 1250




DOSWASHINGTON002101
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 404 of 1250




DOSWASHINGTON002102
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 405 of 1250




DOSWASHINGTON002103
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 406 of 1250




DOSWASHINGTON002104
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 407 of 1250




DOSWASHINGTON002105
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 408 of 1250




DOSWASHINGTON002106
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 409 of 1250




DOSWASHINGTON002107
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 410 of 1250




DOSWASHINGTON002108
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 411 of 1250




DOSWASHINGTON002109
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 412 of 1250




DOSWASHINGTON002110
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 413 of 1250




DOSWASHINGTON002111
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 414 of 1250




DOSWASHINGTON002112
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 415 of 1250




DOSWASHINGTON002113
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 416 of 1250




DOSWASHINGTON002114
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 417 of 1250




DOSWASHINGTON002115
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 418 of 1250




DOSWASHINGTON002116
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 419 of 1250




DOSWASHINGTON002117
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 420 of 1250




DOSWASHINGTON002118
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 421 of 1250




DOSWASHINGTON002119
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 422 of 1250




DOSWASHINGTON002120
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 423 of 1250




DOSWASHINGTON002121
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 424 of 1250




DOSWASHINGTON002122
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 425 of 1250




DOSWASHINGTON002123
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 426 of 1250




DOSWASHINGTON002124
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 427 of 1250




DOSWASHINGTON002125
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 428 of 1250




DOSWASHINGTON002126
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 429 of 1250




DOSWASHINGTON002127
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 430 of 1250




DOSWASHINGTON002128
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 431 of 1250




DOSWASHINGTON002129
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 432 of 1250




DOSWASHINGTON002130
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 433 of 1250




DOSWASHINGTON002131
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 434 of 1250




DOSWASHINGTON002132
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 435 of 1250




DOSWASHINGTON002133
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 436 of 1250




DOSWASHINGTON002134
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 437 of 1250




DOSWASHINGTON002135
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 438 of 1250




DOSWASHINGTON002136
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 439 of 1250




DOSWASHINGTON002137
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 440 of 1250




DOSWASHINGTON002138
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 441 of 1250




DOSWASHINGTON002139
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 442 of 1250




DOSWASHINGTON002140
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 443 of 1250




DOSWASHINGTON002141
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 444 of 1250




DOSWASHINGTON002142
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 445 of 1250




DOSWASHINGTON002143
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 446 of 1250




DOSWASHINGTON002144
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 447 of 1250




DOSWASHINGTON002145
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 448 of 1250




DOSWASHINGTON002146
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 449 of 1250




DOSWASHINGTON002147
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 450 of 1250




DOSWASHINGTON002148
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 451 of 1250




DOSWASHINGTON002149
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 452 of 1250




DOSWASHINGTON002150
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 453 of 1250




DOSWASHINGTON002151
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 454 of 1250




DOSWASHINGTON002152
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 455 of 1250




DOSWASHINGTON002153
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 456 of 1250




DOSWASHINGTON002154
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 457 of 1250




DOSWASHINGTON002155
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 458 of 1250




DOSWASHINGTON002156
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 459 of 1250




DOSWASHINGTON002157
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 460 of 1250




DOSWASHINGTON002158
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 461 of 1250




DOSWASHINGTON002159
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 462 of 1250




DOSWASHINGTON002160
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 463 of 1250




DOSWASHINGTON002161
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 464 of 1250




DOSWASHINGTON002162
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 465 of 1250




DOSWASHINGTON002163
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 466 of 1250




DOSWASHINGTON002164
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 467 of 1250




DOSWASHINGTON002165
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 468 of 1250




DOSWASHINGTON002166
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 469 of 1250




DOSWASHINGTON002167
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 470 of 1250




DOSWASHINGTON002168
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 471 of 1250




DOSWASHINGTON002169
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 472 of 1250




DOSWASHINGTON002170
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 473 of 1250




DOSWASHINGTON002171
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 474 of 1250




DOSWASHINGTON002172
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 475 of 1250




DOSWASHINGTON002173
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 476 of 1250




DOSWASHINGTON002174
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 477 of 1250




DOSWASHINGTON002175
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 478 of 1250




DOSWASHINGTON002176
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 479 of 1250




DOSWASHINGTON002177
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 480 of 1250




DOSWASHINGTON002178
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 481 of 1250




DOSWASHINGTON002179
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 482 of 1250




DOSWASHINGTON002180
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 483 of 1250




DOSWASHINGTON002181
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 484 of 1250




DOSWASHINGTON002182
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 485 of 1250




DOSWASHINGTON002183
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 486 of 1250




DOSWASHINGTON002184
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 487 of 1250




DOSWASHINGTON002185
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 488 of 1250




DOSWASHINGTON002186
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 489 of 1250




DOSWASHINGTON002187
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 490 of 1250




DOSWASHINGTON002188
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 491 of 1250




DOSWASHINGTON002189
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 492 of 1250




DOSWASHINGTON002190
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 493 of 1250




DOSWASHINGTON002191
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 494 of 1250




DOSWASHINGTON002192
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 495 of 1250




DOSWASHINGTON002193
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 496 of 1250




DOSWASHINGTON002194
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 497 of 1250




DOSWASHINGTON002195
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 498 of 1250




DOSWASHINGTON002196
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 499 of 1250




DOSWASHINGTON002197
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 500 of 1250




DOSWASHINGTON002198
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 501 of 1250




DOSWASHINGTON002199
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 502 of 1250




DOSWASHINGTON002200
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 503 of 1250




DOSWASHINGTON002201
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 504 of 1250




DOSWASHINGTON002202
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 505 of 1250




DOSWASHINGTON002203
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 506 of 1250




DOSWASHINGTON002204
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 507 of 1250




DOSWASHINGTON002205
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 508 of 1250




DOSWASHINGTON002206
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 509 of 1250




DOSWASHINGTON002207
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 510 of 1250




DOSWASHINGTON002208
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 511 of 1250




DOSWASHINGTON002209
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 512 of 1250




DOSWASHINGTON002210
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 513 of 1250




DOSWASHINGTON002211
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 514 of 1250




DOSWASHINGTON002212
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 515 of 1250




DOSWASHINGTON002213
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 516 of 1250




DOSWASHINGTON002214
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 517 of 1250




DOSWASHINGTON002215
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 518 of 1250




DOSWASHINGTON002216
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 519 of 1250




DOSWASHINGTON002217
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 520 of 1250




DOSWASHINGTON002218
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 521 of 1250




DOSWASHINGTON002219
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 522 of 1250




DOSWASHINGTON002220
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 523 of 1250




DOSWASHINGTON002221
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 524 of 1250




DOSWASHINGTON002222
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 525 of 1250




DOSWASHINGTON002223
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 526 of 1250




DOSWASHINGTON002224
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 527 of 1250




DOSWASHINGTON002225
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 528 of 1250




DOSWASHINGTON002226
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 529 of 1250




DOSWASHINGTON002227
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 530 of 1250




DOSWASHINGTON002228
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 531 of 1250




DOSWASHINGTON002229
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 532 of 1250




DOSWASHINGTON002230
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 533 of 1250




DOSWASHINGTON002231
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 534 of 1250




DOSWASHINGTON002232
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 535 of 1250




DOSWASHINGTON002233
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 536 of 1250




DOSWASHINGTON002234
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 537 of 1250




DOSWASHINGTON002235
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 538 of 1250




DOSWASHINGTON002236
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 539 of 1250




DOSWASHINGTON002237
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 540 of 1250




DOSWASHINGTON002238
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 541 of 1250




DOSWASHINGTON002239
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 542 of 1250




DOSWASHINGTON002240
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 543 of 1250




DOSWASHINGTON002241
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 544 of 1250




DOSWASHINGTON002242
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 545 of 1250




DOSWASHINGTON002243
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 546 of 1250




DOSWASHINGTON002244
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 547 of 1250




DOSWASHINGTON002245
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 548 of 1250




DOSWASHINGTON002246
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 549 of 1250




DOSWASHINGTON002247
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 550 of 1250




DOSWASHINGTON002248
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 551 of 1250




DOSWASHINGTON002249
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 552 of 1250




DOSWASHINGTON002250
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 553 of 1250




DOSWASHINGTON002251
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 554 of 1250




DOSWASHINGTON002252
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 555 of 1250




DOSWASHINGTON002253
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 556 of 1250




DOSWASHINGTON002254
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 557 of 1250




DOSWASHINGTON002255
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 558 of 1250




DOSWASHINGTON002256
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 559 of 1250




DOSWASHINGTON002257
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 560 of 1250




DOSWASHINGTON002258
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 561 of 1250




DOSWASHINGTON002259
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 562 of 1250




DOSWASHINGTON002260
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 563 of 1250




DOSWASHINGTON002261
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 564 of 1250




DOSWASHINGTON002262
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 565 of 1250




DOSWASHINGTON002263
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 566 of 1250




DOSWASHINGTON002264
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 567 of 1250




DOSWASHINGTON002265
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 568 of 1250




DOSWASHINGTON002266
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 569 of 1250




DOSWASHINGTON002267
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 570 of 1250




DOSWASHINGTON002268
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 571 of 1250




DOSWASHINGTON002269
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 572 of 1250




DOSWASHINGTON002270
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 573 of 1250




DOSWASHINGTON002271
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 574 of 1250




DOSWASHINGTON002272
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 575 of 1250




DOSWASHINGTON002273
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 576 of 1250




DOSWASHINGTON002274
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 577 of 1250




DOSWASHINGTON002275
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 578 of 1250




DOSWASHINGTON002276
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 579 of 1250




DOSWASHINGTON002277
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 580 of 1250




DOSWASHINGTON002278
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 581 of 1250




DOSWASHINGTON002279
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 582 of 1250




DOSWASHINGTON002280
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 583 of 1250




DOSWASHINGTON002281
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 584 of 1250




DOSWASHINGTON002282
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 585 of 1250




DOSWASHINGTON002283
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 586 of 1250




DOSWASHINGTON002284
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 587 of 1250




DOSWASHINGTON002285
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 588 of 1250




DOSWASHINGTON002286
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 589 of 1250




DOSWASHINGTON002287
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 590 of 1250




DOSWASHINGTON002288
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 591 of 1250




DOSWASHINGTON002289
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 592 of 1250




DOSWASHINGTON002290
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 593 of 1250




DOSWASHINGTON002291
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 594 of 1250




DOSWASHINGTON002292
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 595 of 1250




DOSWASHINGTON002293
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 596 of 1250




DOSWASHINGTON002294
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 597 of 1250




DOSWASHINGTON002295
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 598 of 1250




DOSWASHINGTON002296
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 599 of 1250




DOSWASHINGTON002297
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 600 of 1250




DOSWASHINGTON002298
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 601 of 1250




DOSWASHINGTON002299
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 602 of 1250




DOSWASHINGTON002300
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 603 of 1250




DOSWASHINGTON002301
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 604 of 1250




DOSWASHINGTON002302
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 605 of 1250




DOSWASHINGTON002303
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 606 of 1250




DOSWASHINGTON002304
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 607 of 1250




DOSWASHINGTON002305
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 608 of 1250




DOSWASHINGTON002306
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 609 of 1250




DOSWASHINGTON002307
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 610 of 1250




DOSWASHINGTON002308
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 611 of 1250




DOSWASHINGTON002309
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 612 of 1250




DOSWASHINGTON002310
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 613 of 1250




DOSWASHINGTON002311
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 614 of 1250




DOSWASHINGTON002312
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 615 of 1250




DOSWASHINGTON002313
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 616 of 1250




DOSWASHINGTON002314
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 617 of 1250




DOSWASHINGTON002315
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 618 of 1250




DOSWASHINGTON002316
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 619 of 1250




DOSWASHINGTON002317
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 620 of 1250




DOSWASHINGTON002318
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 621 of 1250




DOSWASHINGTON002319
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 622 of 1250




DOSWASHINGTON002320
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 623 of 1250




DOSWASHINGTON002321
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 624 of 1250




DOSWASHINGTON002322
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 625 of 1250




DOSWASHINGTON002323
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 626 of 1250




DOSWASHINGTON002324
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 627 of 1250




DOSWASHINGTON002325
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 628 of 1250




DOSWASHINGTON002326
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 629 of 1250




DOSWASHINGTON002327
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 630 of 1250




DOSWASHINGTON002328
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 631 of 1250




DOSWASHINGTON002329
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 632 of 1250




DOSWASHINGTON002330
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 633 of 1250




DOSWASHINGTON002331
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 634 of 1250




DOSWASHINGTON002332
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 635 of 1250




DOSWASHINGTON002333
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 636 of 1250




DOSWASHINGTON002334
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 637 of 1250




DOSWASHINGTON002335
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 638 of 1250




DOSWASHINGTON002336
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 639 of 1250




DOSWASHINGTON002337
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 640 of 1250




DOSWASHINGTON002338
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 641 of 1250




DOSWASHINGTON002339
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 642 of 1250




DOSWASHINGTON002340
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 643 of 1250




DOSWASHINGTON002341
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 644 of 1250




DOSWASHINGTON002342
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 645 of 1250




DOSWASHINGTON002343
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 646 of 1250




DOSWASHINGTON002344
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 647 of 1250




DOSWASHINGTON002345
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 648 of 1250




DOSWASHINGTON002346
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 649 of 1250




DOSWASHINGTON002347
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 650 of 1250




DOSWASHINGTON002348
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 651 of 1250




DOSWASHINGTON002349
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 652 of 1250




DOSWASHINGTON002350
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 653 of 1250




DOSWASHINGTON002351
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 654 of 1250




DOSWASHINGTON002352
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 655 of 1250




DOSWASHINGTON002353
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 656 of 1250




DOSWASHINGTON002354
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 657 of 1250




DOSWASHINGTON002355
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 658 of 1250




DOSWASHINGTON002356
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 659 of 1250




DOSWASHINGTON002357
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 660 of 1250




DOSWASHINGTON002358
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 661 of 1250




DOSWASHINGTON002359
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 662 of 1250




DOSWASHINGTON002360
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 663 of 1250




DOSWASHINGTON002361
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 664 of 1250




DOSWASHINGTON002362
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 665 of 1250




DOSWASHINGTON002363
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 666 of 1250




DOSWASHINGTON002364
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 667 of 1250




DOSWASHINGTON002365
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 668 of 1250




DOSWASHINGTON002366
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 669 of 1250




DOSWASHINGTON002367
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 670 of 1250




DOSWASHINGTON002368
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 671 of 1250




DOSWASHINGTON002369
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 672 of 1250




DOSWASHINGTON002370
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 673 of 1250




DOSWASHINGTON002371
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 674 of 1250




DOSWASHINGTON002372
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 675 of 1250




DOSWASHINGTON002373
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 676 of 1250




DOSWASHINGTON002374
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 677 of 1250




DOSWASHINGTON002375
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 678 of 1250




DOSWASHINGTON002376
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 679 of 1250




DOSWASHINGTON002377
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 680 of 1250




DOSWASHINGTON002378
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 681 of 1250




DOSWASHINGTON002379
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 682 of 1250




DOSWASHINGTON002380
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 683 of 1250




DOSWASHINGTON002381
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 684 of 1250




DOSWASHINGTON002382
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 685 of 1250




DOSWASHINGTON002383
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 686 of 1250




DOSWASHINGTON002384
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 687 of 1250




DOSWASHINGTON002385
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 688 of 1250




DOSWASHINGTON002386
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 689 of 1250




DOSWASHINGTON002387
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 690 of 1250




DOSWASHINGTON002388
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 691 of 1250




DOSWASHINGTON002389
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 692 of 1250




DOSWASHINGTON002390
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 693 of 1250




DOSWASHINGTON002391
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 694 of 1250




DOSWASHINGTON002392
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 695 of 1250




DOSWASHINGTON002393
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 696 of 1250




DOSWASHINGTON002394
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 697 of 1250




DOSWASHINGTON002395
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 698 of 1250




DOSWASHINGTON002396
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 699 of 1250




DOSWASHINGTON002397
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 700 of 1250




DOSWASHINGTON002398
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 701 of 1250




DOSWASHINGTON002399
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 702 of 1250




DOSWASHINGTON002400
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 703 of 1250




DOSWASHINGTON002401
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 704 of 1250




DOSWASHINGTON002402
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 705 of 1250




DOSWASHINGTON002403
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 706 of 1250




DOSWASHINGTON002404
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 707 of 1250




DOSWASHINGTON002405
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 708 of 1250




DOSWASHINGTON002406
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 709 of 1250




DOSWASHINGTON002407
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 710 of 1250




DOSWASHINGTON002408
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 711 of 1250




DOSWASHINGTON002409
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 712 of 1250




DOSWASHINGTON002410
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 713 of 1250




DOSWASHINGTON002411
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 714 of 1250




DOSWASHINGTON002412
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 715 of 1250




DOSWASHINGTON002413
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 716 of 1250




DOSWASHINGTON002414
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 717 of 1250




DOSWASHINGTON002415
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 718 of 1250




DOSWASHINGTON002416
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 719 of 1250




DOSWASHINGTON002417
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 720 of 1250




DOSWASHINGTON002418
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 721 of 1250




DOSWASHINGTON002419
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 722 of 1250




DOSWASHINGTON002420
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 723 of 1250




DOSWASHINGTON002421
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 724 of 1250




DOSWASHINGTON002422
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 725 of 1250




DOSWASHINGTON002423
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 726 of 1250




DOSWASHINGTON002424
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 727 of 1250




DOSWASHINGTON002425
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 728 of 1250




DOSWASHINGTON002426
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 729 of 1250




DOSWASHINGTON002427
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 730 of 1250




DOSWASHINGTON002428
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 731 of 1250




DOSWASHINGTON002429
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 732 of 1250




DOSWASHINGTON002430
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 733 of 1250




DOSWASHINGTON002431
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 734 of 1250




DOSWASHINGTON002432
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 735 of 1250




DOSWASHINGTON002433
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 736 of 1250




DOSWASHINGTON002434
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 737 of 1250




DOSWASHINGTON002435
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 738 of 1250




DOSWASHINGTON002436
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 739 of 1250




DOSWASHINGTON002437
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 740 of 1250




DOSWASHINGTON002438
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 741 of 1250




DOSWASHINGTON002439
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 742 of 1250




DOSWASHINGTON002440
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 743 of 1250




DOSWASHINGTON002441
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 744 of 1250




DOSWASHINGTON002442
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 745 of 1250




DOSWASHINGTON002443
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 746 of 1250




DOSWASHINGTON002444
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 747 of 1250




DOSWASHINGTON002445
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 748 of 1250




DOSWASHINGTON002446
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 749 of 1250




DOSWASHINGTON002447
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 750 of 1250




DOSWASHINGTON002448
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 751 of 1250




DOSWASHINGTON002449
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 752 of 1250




DOSWASHINGTON002450
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 753 of 1250




DOSWASHINGTON002451
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 754 of 1250




DOSWASHINGTON002452
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 755 of 1250




DOSWASHINGTON002453
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 756 of 1250




DOSWASHINGTON002454
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 757 of 1250




DOSWASHINGTON002455
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 758 of 1250




DOSWASHINGTON002456
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 759 of 1250




DOSWASHINGTON002457
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 760 of 1250




DOSWASHINGTON002458
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 761 of 1250




DOSWASHINGTON002459
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 762 of 1250




DOSWASHINGTON002460
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 763 of 1250




DOSWASHINGTON002461
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 764 of 1250




DOSWASHINGTON002462
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 765 of 1250




DOSWASHINGTON002463
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 766 of 1250




DOSWASHINGTON002464
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 767 of 1250




DOSWASHINGTON002465
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 768 of 1250




DOSWASHINGTON002466
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 769 of 1250




DOSWASHINGTON002467
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 770 of 1250




DOSWASHINGTON002468
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 771 of 1250




DOSWASHINGTON002469
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 772 of 1250




DOSWASHINGTON002470
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 773 of 1250




DOSWASHINGTON002471
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 774 of 1250




DOSWASHINGTON002472
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 775 of 1250




DOSWASHINGTON002473
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 776 of 1250




DOSWASHINGTON002474
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 777 of 1250




DOSWASHINGTON002475
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 778 of 1250




DOSWASHINGTON002476
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 779 of 1250




DOSWASHINGTON002477
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 780 of 1250




DOSWASHINGTON002478
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 781 of 1250




DOSWASHINGTON002479
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 782 of 1250




DOSWASHINGTON002480
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 783 of 1250




DOSWASHINGTON002481
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 784 of 1250




DOSWASHINGTON002482
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 785 of 1250




DOSWASHINGTON002483
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 786 of 1250




DOSWASHINGTON002484
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 787 of 1250




DOSWASHINGTON002485
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 788 of 1250




DOSWASHINGTON002486
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 789 of 1250




DOSWASHINGTON002487
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 790 of 1250




DOSWASHINGTON002488
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 791 of 1250




DOSWASHINGTON002489
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 792 of 1250




DOSWASHINGTON002490
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 793 of 1250




DOSWASHINGTON002491
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 794 of 1250




DOSWASHINGTON002492
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 795 of 1250




DOSWASHINGTON002493
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 796 of 1250




DOSWASHINGTON002494
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 797 of 1250




DOSWASHINGTON002495
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 798 of 1250




DOSWASHINGTON002496
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 799 of 1250




DOSWASHINGTON002497
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 800 of 1250




DOSWASHINGTON002498
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 801 of 1250




DOSWASHINGTON002499
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 802 of 1250




DOSWASHINGTON002500
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 803 of 1250




DOSWASHINGTON002501
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 804 of 1250




DOSWASHINGTON002502
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 805 of 1250




DOSWASHINGTON002503
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 806 of 1250




DOSWASHINGTON002504
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 807 of 1250




DOSWASHINGTON002505
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 808 of 1250




DOSWASHINGTON002506
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 809 of 1250




DOSWASHINGTON002507
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 810 of 1250




DOSWASHINGTON002508
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 811 of 1250




DOSWASHINGTON002509
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 812 of 1250




DOSWASHINGTON002510
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 813 of 1250




DOSWASHINGTON002511
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 814 of 1250




DOSWASHINGTON002512
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 815 of 1250




DOSWASHINGTON002513
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 816 of 1250




DOSWASHINGTON002514
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 817 of 1250




DOSWASHINGTON002515
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 818 of 1250




DOSWASHINGTON002516
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 819 of 1250




DOSWASHINGTON002517
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 820 of 1250




DOSWASHINGTON002518
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 821 of 1250




DOSWASHINGTON002519
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 822 of 1250




DOSWASHINGTON002520
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 823 of 1250




DOSWASHINGTON002521
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 824 of 1250




DOSWASHINGTON002522
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 825 of 1250




DOSWASHINGTON002523
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 826 of 1250




DOSWASHINGTON002524
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 827 of 1250




DOSWASHINGTON002525
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 828 of 1250




DOSWASHINGTON002526
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 829 of 1250




DOSWASHINGTON002527
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 830 of 1250




DOSWASHINGTON002528
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 831 of 1250




DOSWASHINGTON002529
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 832 of 1250




DOSWASHINGTON002530
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 833 of 1250




DOSWASHINGTON002531
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 834 of 1250




DOSWASHINGTON002532
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 835 of 1250




DOSWASHINGTON002533
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 836 of 1250




DOSWASHINGTON002534
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 837 of 1250




DOSWASHINGTON002535
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 838 of 1250




DOSWASHINGTON002536
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 839 of 1250




DOSWASHINGTON002537
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 840 of 1250




DOSWASHINGTON002538
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 841 of 1250




DOSWASHINGTON002539
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 842 of 1250




DOSWASHINGTON002540
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 843 of 1250




DOSWASHINGTON002541
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 844 of 1250




DOSWASHINGTON002542
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 845 of 1250




DOSWASHINGTON002543
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 846 of 1250




DOSWASHINGTON002544
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 847 of 1250




DOSWASHINGTON002545
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 848 of 1250




DOSWASHINGTON002546
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 849 of 1250




DOSWASHINGTON002547
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 850 of 1250




DOSWASHINGTON002548
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 851 of 1250




DOSWASHINGTON002549
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 852 of 1250




DOSWASHINGTON002550
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 853 of 1250




DOSWASHINGTON002551
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 854 of 1250




DOSWASHINGTON002552
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 855 of 1250




DOSWASHINGTON002553
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 856 of 1250




DOSWASHINGTON002554
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 857 of 1250




DOSWASHINGTON002555
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 858 of 1250




DOSWASHINGTON002556
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 859 of 1250




DOSWASHINGTON002557
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 860 of 1250




DOSWASHINGTON002558
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 861 of 1250




DOSWASHINGTON002559
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 862 of 1250




DOSWASHINGTON002560
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 863 of 1250




DOSWASHINGTON002561
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 864 of 1250




DOSWASHINGTON002562
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 865 of 1250




DOSWASHINGTON002563
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 866 of 1250




DOSWASHINGTON002564
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 867 of 1250




DOSWASHINGTON002565
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 868 of 1250




DOSWASHINGTON002566
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 869 of 1250




DOSWASHINGTON002567
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 870 of 1250




DOSWASHINGTON002568
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 871 of 1250




DOSWASHINGTON002569
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 872 of 1250




DOSWASHINGTON002570
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 873 of 1250




DOSWASHINGTON002571
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 874 of 1250




DOSWASHINGTON002572
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 875 of 1250




DOSWASHINGTON002573
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 876 of 1250




DOSWASHINGTON002574
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 877 of 1250




DOSWASHINGTON002575
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 878 of 1250




DOSWASHINGTON002576
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 879 of 1250




DOSWASHINGTON002577
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 880 of 1250




DOSWASHINGTON002578
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 881 of 1250




DOSWASHINGTON002579
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 882 of 1250




DOSWASHINGTON002580
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 883 of 1250




DOSWASHINGTON002581
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 884 of 1250




DOSWASHINGTON002582
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 885 of 1250




DOSWASHINGTON002583
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 886 of 1250




DOSWASHINGTON002584
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 887 of 1250




DOSWASHINGTON002585
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 888 of 1250




DOSWASHINGTON002586
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 889 of 1250




DOSWASHINGTON002587
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 890 of 1250




DOSWASHINGTON002588
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 891 of 1250




DOSWASHINGTON002589
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 892 of 1250




DOSWASHINGTON002590
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 893 of 1250




DOSWASHINGTON002591
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 894 of 1250




DOSWASHINGTON002592
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 895 of 1250




DOSWASHINGTON002593
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 896 of 1250




DOSWASHINGTON002594
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 897 of 1250




DOSWASHINGTON002595
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 898 of 1250




DOSWASHINGTON002596
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 899 of 1250




DOSWASHINGTON002597
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 900 of 1250




DOSWASHINGTON002598
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 901 of 1250




DOSWASHINGTON002599
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 902 of 1250




DOSWASHINGTON002600
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 903 of 1250




DOSWASHINGTON002601
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 904 of 1250




DOSWASHINGTON002602
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 905 of 1250




DOSWASHINGTON002603
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 906 of 1250




DOSWASHINGTON002604
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 907 of 1250




DOSWASHINGTON002605
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 908 of 1250




DOSWASHINGTON002606
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 909 of 1250




DOSWASHINGTON002607
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 910 of 1250




DOSWASHINGTON002608
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 911 of 1250




DOSWASHINGTON002609
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 912 of 1250




DOSWASHINGTON002610
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 913 of 1250




DOSWASHINGTON002611
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 914 of 1250




DOSWASHINGTON002612
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 915 of 1250




DOSWASHINGTON002613
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 916 of 1250




DOSWASHINGTON002614
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 917 of 1250




DOSWASHINGTON002615
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 918 of 1250




DOSWASHINGTON002616
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 919 of 1250




DOSWASHINGTON002617
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 920 of 1250




DOSWASHINGTON002618
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 921 of 1250




DOSWASHINGTON002619
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 922 of 1250




DOSWASHINGTON002620
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 923 of 1250




DOSWASHINGTON002621
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 924 of 1250




DOSWASHINGTON002622
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 925 of 1250




DOSWASHINGTON002623
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 926 of 1250




DOSWASHINGTON002624
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 927 of 1250




DOSWASHINGTON002625
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 928 of 1250




DOSWASHINGTON002626
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 929 of 1250




DOSWASHINGTON002627
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 930 of 1250




DOSWASHINGTON002628
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 931 of 1250




DOSWASHINGTON002629
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 932 of 1250




DOSWASHINGTON002630
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 933 of 1250




DOSWASHINGTON002631
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 934 of 1250




DOSWASHINGTON002632
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 935 of 1250




DOSWASHINGTON002633
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 936 of 1250




DOSWASHINGTON002634
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 937 of 1250




DOSWASHINGTON002635
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 938 of 1250




DOSWASHINGTON002636
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 939 of 1250




DOSWASHINGTON002637
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 940 of 1250




DOSWASHINGTON002638
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 941 of 1250




DOSWASHINGTON002639
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 942 of 1250




DOSWASHINGTON002640
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 943 of 1250




DOSWASHINGTON002641
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 944 of 1250




DOSWASHINGTON002642
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 945 of 1250




DOSWASHINGTON002643
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 946 of 1250




DOSWASHINGTON002644
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 947 of 1250




DOSWASHINGTON002645
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 948 of 1250




DOSWASHINGTON002646
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 949 of 1250




DOSWASHINGTON002647
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 950 of 1250




DOSWASHINGTON002648
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 951 of 1250




DOSWASHINGTON002649
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 952 of 1250




DOSWASHINGTON002650
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 953 of 1250




DOSWASHINGTON002651
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 954 of 1250




DOSWASHINGTON002652
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 955 of 1250




DOSWASHINGTON002653
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 956 of 1250




DOSWASHINGTON002654
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 957 of 1250




DOSWASHINGTON002655
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 958 of 1250




DOSWASHINGTON002656
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 959 of 1250




DOSWASHINGTON002657
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 960 of 1250




DOSWASHINGTON002658
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 961 of 1250




DOSWASHINGTON002659
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 962 of 1250




DOSWASHINGTON002660
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 963 of 1250




DOSWASHINGTON002661
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 964 of 1250




DOSWASHINGTON002662
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 965 of 1250




DOSWASHINGTON002663
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 966 of 1250




DOSWASHINGTON002664
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 967 of 1250




DOSWASHINGTON002665
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 968 of 1250




DOSWASHINGTON002666
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 969 of 1250




DOSWASHINGTON002667
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 970 of 1250




DOSWASHINGTON002668
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 971 of 1250




DOSWASHINGTON002669
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 972 of 1250




DOSWASHINGTON002670
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 973 of 1250




DOSWASHINGTON002671
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 974 of 1250




DOSWASHINGTON002672
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 975 of 1250




DOSWASHINGTON002673
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 976 of 1250




DOSWASHINGTON002674
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 977 of 1250




DOSWASHINGTON002675
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 978 of 1250




DOSWASHINGTON002676
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 979 of 1250




DOSWASHINGTON002677
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 980 of 1250




DOSWASHINGTON002678
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 981 of 1250




DOSWASHINGTON002679
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 982 of 1250




DOSWASHINGTON002680
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 983 of 1250




DOSWASHINGTON002681
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 984 of 1250




DOSWASHINGTON002682
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 985 of 1250




DOSWASHINGTON002683
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 986 of 1250




DOSWASHINGTON002684
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 987 of 1250




DOSWASHINGTON002685
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 988 of 1250




DOSWASHINGTON002686
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 989 of 1250




DOSWASHINGTON002687
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 990 of 1250




DOSWASHINGTON002688
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 991 of 1250




DOSWASHINGTON002689
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 992 of 1250




DOSWASHINGTON002690
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 993 of 1250




DOSWASHINGTON002691
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 994 of 1250




DOSWASHINGTON002692
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 995 of 1250




DOSWASHINGTON002693
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 996 of 1250




DOSWASHINGTON002694
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 997 of 1250




DOSWASHINGTON002695
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 998 of 1250




DOSWASHINGTON002696
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 999 of 1250




DOSWASHINGTON002697
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1000 of 1250




DOSWASHINGTON002698
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1001 of 1250




DOSWASHINGTON002699
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1002 of 1250




DOSWASHINGTON002700
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1003 of 1250




DOSWASHINGTON002701
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1004 of 1250




DOSWASHINGTON002702
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1005 of 1250




DOSWASHINGTON002703
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1006 of 1250




DOSWASHINGTON002704
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1007 of 1250




DOSWASHINGTON002705
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1008 of 1250




DOSWASHINGTON002706
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1009 of 1250




DOSWASHINGTON002707
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1010 of 1250




DOSWASHINGTON002708
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1011 of 1250




DOSWASHINGTON002709
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1012 of 1250




DOSWASHINGTON002710
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1013 of 1250




DOSWASHINGTON002711
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1014 of 1250




DOSWASHINGTON002712
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1015 of 1250




DOSWASHINGTON002713
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1016 of 1250




DOSWASHINGTON002714
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1017 of 1250




DOSWASHINGTON002715
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1018 of 1250




DOSWASHINGTON002716
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1019 of 1250




DOSWASHINGTON002717
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1020 of 1250




DOSWASHINGTON002718
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1021 of 1250




DOSWASHINGTON002719
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1022 of 1250




DOSWASHINGTON002720
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1023 of 1250




DOSWASHINGTON002721
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1024 of 1250




DOSWASHINGTON002722
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1025 of 1250




DOSWASHINGTON002723
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1026 of 1250




DOSWASHINGTON002724
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1027 of 1250




DOSWASHINGTON002725
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1028 of 1250




DOSWASHINGTON002726
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1029 of 1250




DOSWASHINGTON002727
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1030 of 1250




DOSWASHINGTON002728
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1031 of 1250




DOSWASHINGTON002729
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1032 of 1250




DOSWASHINGTON002730
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1033 of 1250




DOSWASHINGTON002731
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1034 of 1250




DOSWASHINGTON002732
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1035 of 1250




DOSWASHINGTON002733
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1036 of 1250




DOSWASHINGTON002734
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1037 of 1250




DOSWASHINGTON002735
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1038 of 1250




DOSWASHINGTON002736
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1039 of 1250




DOSWASHINGTON002737
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1040 of 1250




DOSWASHINGTON002738
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1041 of 1250




DOSWASHINGTON002739
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1042 of 1250




DOSWASHINGTON002740
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1043 of 1250




DOSWASHINGTON002741
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1044 of 1250




DOSWASHINGTON002742
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1045 of 1250




DOSWASHINGTON002743
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1046 of 1250




DOSWASHINGTON002744
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1047 of 1250




DOSWASHINGTON002745
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1048 of 1250




DOSWASHINGTON002746
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1049 of 1250




DOSWASHINGTON002747
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1050 of 1250




DOSWASHINGTON002748
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1051 of 1250




DOSWASHINGTON002749
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1052 of 1250




DOSWASHINGTON002750
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1053 of 1250




DOSWASHINGTON002751
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1054 of 1250




DOSWASHINGTON002752
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1055 of 1250




DOSWASHINGTON002753
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1056 of 1250




DOSWASHINGTON002754
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1057 of 1250




DOSWASHINGTON002755
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1058 of 1250




DOSWASHINGTON002756
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1059 of 1250




DOSWASHINGTON002757
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1060 of 1250




DOSWASHINGTON002758
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1061 of 1250




DOSWASHINGTON002759
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1062 of 1250




DOSWASHINGTON002760
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1063 of 1250




DOSWASHINGTON002761
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1064 of 1250




DOSWASHINGTON002762
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1065 of 1250




DOSWASHINGTON002763
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1066 of 1250




DOSWASHINGTON002764
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1067 of 1250




DOSWASHINGTON002765
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1068 of 1250




DOSWASHINGTON002766
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1069 of 1250




DOSWASHINGTON002767
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1070 of 1250




DOSWASHINGTON002768
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1071 of 1250




DOSWASHINGTON002769
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1072 of 1250




DOSWASHINGTON002770
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1073 of 1250




DOSWASHINGTON002771
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1074 of 1250




DOSWASHINGTON002772
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1075 of 1250




DOSWASHINGTON002773
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1076 of 1250




DOSWASHINGTON002774
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1077 of 1250




DOSWASHINGTON002775
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1078 of 1250




DOSWASHINGTON002776
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1079 of 1250




DOSWASHINGTON002777
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1080 of 1250




DOSWASHINGTON002778
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1081 of 1250




DOSWASHINGTON002779
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1082 of 1250




DOSWASHINGTON002780
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1083 of 1250




DOSWASHINGTON002781
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1084 of 1250




DOSWASHINGTON002782
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1085 of 1250




DOSWASHINGTON002783
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1086 of 1250




DOSWASHINGTON002784
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1087 of 1250




DOSWASHINGTON002785
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1088 of 1250




DOSWASHINGTON002786
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1089 of 1250




DOSWASHINGTON002787
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1090 of 1250




DOSWASHINGTON002788
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1091 of 1250




DOSWASHINGTON002789
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1092 of 1250




DOSWASHINGTON002790
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1093 of 1250




DOSWASHINGTON002791
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1094 of 1250




DOSWASHINGTON002792
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1095 of 1250




DOSWASHINGTON002793
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1096 of 1250




DOSWASHINGTON002794
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1097 of 1250




DOSWASHINGTON002795
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1098 of 1250




DOSWASHINGTON002796
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1099 of 1250




DOSWASHINGTON002797
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1100 of 1250




DOSWASHINGTON002798
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1101 of 1250




DOSWASHINGTON002799
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1102 of 1250




DOSWASHINGTON002800
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1103 of 1250




DOSWASHINGTON002801
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1104 of 1250




DOSWASHINGTON002802
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1105 of 1250




DOSWASHINGTON002803
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1106 of 1250




DOSWASHINGTON002804
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1107 of 1250




DOSWASHINGTON002805
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1108 of 1250




DOSWASHINGTON002806
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1109 of 1250




DOSWASHINGTON002807
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1110 of 1250




DOSWASHINGTON002808
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1111 of 1250




DOSWASHINGTON002809
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1112 of 1250




DOSWASHINGTON002810
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1113 of 1250




DOSWASHINGTON002811
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1114 of 1250




DOSWASHINGTON002812
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1115 of 1250




DOSWASHINGTON002813
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1116 of 1250




DOSWASHINGTON002814
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1117 of 1250




DOSWASHINGTON002815
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1118 of 1250




DOSWASHINGTON002816
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1119 of 1250




DOSWASHINGTON002817
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1120 of 1250




DOSWASHINGTON002818
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1121 of 1250




DOSWASHINGTON002819
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1122 of 1250




DOSWASHINGTON002820
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1123 of 1250




DOSWASHINGTON002821
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1124 of 1250




DOSWASHINGTON002822
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1125 of 1250




DOSWASHINGTON002823
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1126 of 1250




DOSWASHINGTON002824
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1127 of 1250




DOSWASHINGTON002825
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1128 of 1250




DOSWASHINGTON002826
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1129 of 1250




DOSWASHINGTON002827
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1130 of 1250




DOSWASHINGTON002828
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1131 of 1250




DOSWASHINGTON002829
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1132 of 1250




DOSWASHINGTON002830
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1133 of 1250




DOSWASHINGTON002831
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1134 of 1250




DOSWASHINGTON002832
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1135 of 1250




DOSWASHINGTON002833
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1136 of 1250




DOSWASHINGTON002834
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1137 of 1250




DOSWASHINGTON002835
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1138 of 1250




DOSWASHINGTON002836
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1139 of 1250




DOSWASHINGTON002837
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1140 of 1250




DOSWASHINGTON002838
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1141 of 1250




DOSWASHINGTON002839
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1142 of 1250




DOSWASHINGTON002840
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1143 of 1250




DOSWASHINGTON002841
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1144 of 1250




DOSWASHINGTON002842
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1145 of 1250




DOSWASHINGTON002843
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1146 of 1250




DOSWASHINGTON002844
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1147 of 1250




DOSWASHINGTON002845
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1148 of 1250




DOSWASHINGTON002846
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1149 of 1250




DOSWASHINGTON002847
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1150 of 1250




DOSWASHINGTON002848
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1151 of 1250




DOSWASHINGTON002849
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1152 of 1250




DOSWASHINGTON002850
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1153 of 1250




DOSWASHINGTON002851
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1154 of 1250




DOSWASHINGTON002852
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1155 of 1250




DOSWASHINGTON002853
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1156 of 1250




DOSWASHINGTON002854
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1157 of 1250




DOSWASHINGTON002855
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1158 of 1250




DOSWASHINGTON002856
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1159 of 1250




DOSWASHINGTON002857
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1160 of 1250




DOSWASHINGTON002858
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1161 of 1250




DOSWASHINGTON002859
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1162 of 1250




DOSWASHINGTON002860
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1163 of 1250




DOSWASHINGTON002861
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1164 of 1250




DOSWASHINGTON002862
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1165 of 1250




DOSWASHINGTON002863
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1166 of 1250




DOSWASHINGTON002864
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1167 of 1250




DOSWASHINGTON002865
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1168 of 1250




DOSWASHINGTON002866
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1169 of 1250




DOSWASHINGTON002867
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1170 of 1250




DOSWASHINGTON002868
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1171 of 1250




DOSWASHINGTON002869
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1172 of 1250




DOSWASHINGTON002870
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1173 of 1250




DOSWASHINGTON002871
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1174 of 1250




DOSWASHINGTON002872
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1175 of 1250




DOSWASHINGTON002873
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1176 of 1250




DOSWASHINGTON002874
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1177 of 1250




DOSWASHINGTON002875
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1178 of 1250




DOSWASHINGTON002876
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1179 of 1250




DOSWASHINGTON002877
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1180 of 1250




DOSWASHINGTON002878
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1181 of 1250




DOSWASHINGTON002879
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1182 of 1250




DOSWASHINGTON002880
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1183 of 1250




DOSWASHINGTON002881
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1184 of 1250




DOSWASHINGTON002882
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1185 of 1250




DOSWASHINGTON002883
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1186 of 1250




DOSWASHINGTON002884
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1187 of 1250




DOSWASHINGTON002885
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1188 of 1250




DOSWASHINGTON002886
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1189 of 1250




DOSWASHINGTON002887
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1190 of 1250




DOSWASHINGTON002888
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1191 of 1250




DOSWASHINGTON002889
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1192 of 1250




DOSWASHINGTON002890
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1193 of 1250




DOSWASHINGTON002891
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1194 of 1250




DOSWASHINGTON002892
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1195 of 1250




DOSWASHINGTON002893
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1196 of 1250




DOSWASHINGTON002894
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1197 of 1250




DOSWASHINGTON002895
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1198 of 1250




DOSWASHINGTON002896
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1199 of 1250




DOSWASHINGTON002897
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1200 of 1250




DOSWASHINGTON002898
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1201 of 1250




DOSWASHINGTON002899
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1202 of 1250




DOSWASHINGTON002900
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1203 of 1250




DOSWASHINGTON002901
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1204 of 1250




DOSWASHINGTON002902
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1205 of 1250




DOSWASHINGTON002903
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1206 of 1250




DOSWASHINGTON002904
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1207 of 1250




DOSWASHINGTON002905
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1208 of 1250




DOSWASHINGTON002906
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1209 of 1250




DOSWASHINGTON002907
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1210 of 1250




DOSWASHINGTON002908
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1211 of 1250




DOSWASHINGTON002909
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1212 of 1250




DOSWASHINGTON002910
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1213 of 1250




DOSWASHINGTON002911
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1214 of 1250




DOSWASHINGTON002912
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1215 of 1250




DOSWASHINGTON002913
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1216 of 1250




DOSWASHINGTON002914
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1217 of 1250




DOSWASHINGTON002915
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1218 of 1250




DOSWASHINGTON002916
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1219 of 1250




DOSWASHINGTON002917
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1220 of 1250




DOSWASHINGTON002918
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1221 of 1250




DOSWASHINGTON002919
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1222 of 1250




DOSWASHINGTON002920
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1223 of 1250




DOSWASHINGTON002921
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1224 of 1250




DOSWASHINGTON002922
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1225 of 1250




DOSWASHINGTON002923
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1226 of 1250




DOSWASHINGTON002924
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1227 of 1250




DOSWASHINGTON002925
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1228 of 1250




DOSWASHINGTON002926
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1229 of 1250




DOSWASHINGTON002927
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1230 of 1250




DOSWASHINGTON002928
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1231 of 1250




DOSWASHINGTON002929
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1232 of 1250




DOSWASHINGTON002930
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1233 of 1250




DOSWASHINGTON002931
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1234 of 1250




DOSWASHINGTON002932
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1235 of 1250




DOSWASHINGTON002933
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1236 of 1250




DOSWASHINGTON002934
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1237 of 1250




DOSWASHINGTON002935
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1238 of 1250




DOSWASHINGTON002936
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1239 of 1250




DOSWASHINGTON002937
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1240 of 1250




DOSWASHINGTON002938
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1241 of 1250




DOSWASHINGTON002939
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1242 of 1250




DOSWASHINGTON002940
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1243 of 1250




DOSWASHINGTON002941
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1244 of 1250




DOSWASHINGTON002942
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1245 of 1250




DOSWASHINGTON002943
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1246 of 1250




DOSWASHINGTON002944
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1247 of 1250




DOSWASHINGTON002945
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1248 of 1250




DOSWASHINGTON002946
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1249 of 1250




DOSWASHINGTON002947
   Case 2:20-cv-00111-RAJ Document 107-15 Filed 09/23/20 Page 1250 of 1250




DOSWASHINGTON002948
